Citation Nr: 0917667	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-15 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for pericarditis with 
paroxysmal atrial fibrillation.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial (compensable) rating for 
service-connected acid reflux.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to March 
2004.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In July 2005, the Veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file.  

A videoconference hearing was held in July 2007 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A copy of the transcript of that hearing is of record.  At 
the hearing, the Veteran indicated that he wished to withdraw 
the issue of entitlement to an increased rating for anxiety 
disorder. Accordingly, this claim is not currently in 
appellate status before the Board.

In December 2007, these matters were remanded to the RO for 
additional notification and development.  After completing 
the requested actions, the RO continued the denial of the 
claims on appeal (as reflected in an April 2009 SSOC) and 
returned these matters to the Board for appellate 
consideration.

Because the Veteran has disagreed with the initial rating 
assigned following the grants of service connection for acid 
reflux, the Board has characterized this issue on appeal in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran's pericarditis with paroxysmal atrial 
fibrillation and hypertension preexisted active duty. 

3.  The only competent medical opinion on the question of a 
medical relationship between the Veteran's current 
pericarditis with paroxysmal atrial fibrillation and 
hypertension and active service, concluded that there was no 
increase in underlying severity of the Veteran's preexisting 
pericarditis with paroxysmal atrial fibrillation and 
hypertension during active duty beyond the natural progress 
of each of the disabilities. 

4.  Since the March 24, 2004 effective date of the grant of 
service connection, the Veteran's service-connected acid 
reflux has been manifested by heartburn (pyrosis), 
regurgitation, substernal chest burning, low grade substernal 
chest dull pressure, and occasional vomiting and diarrhea.  
There is no evidence of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal arm or shoulder pain, productive of 
considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pericarditis with 
paroxysmal atrial fibrillation are not met.  38 U.S.C.A. §§ 
1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2008).

2.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2008).

3.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for an initial 10 percent rating, but not 
higher, for acid reflux are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.114, Diagnostic Code 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an April 2004 pre-rating letter provided 
notice to the Veteran of the evidence and information needed 
to substantiate his claims for service connection, on a 
direct basis.  Following this notice letter, the RO granted 
service connection for acid reflux in a June 2004 decision.  
The February 2005 SOC set forth the criteria for higher 
ratings for acid reflux, evaluated under the criteria of 
hiatal hernia.  In a March 2006 post-rating letter, which was 
consistent with Dingess/Hartman, the Veteran was provided 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for each of the 
disabilities on appeal.  In a May 2008 letter, the Veteran 
was again provided with notice of the information and 
evidence needed to substantiate his claims for service 
connection for pericarditis and for hypertension.  The May 
2008 letter also informed the Veteran that he should provide 
the RO with any additional evidence or information that he 
may have concerning the level of his disabilities.  Following 
the issuance of the May 2008 notice described above, the 
Veteran was afforded further opportunities to present 
pertinent information and/or evidence to the matter on appeal 
before the RO readjudicated these matters (as reflected in an 
April 2009 SSOC).  Hence, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice. See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The Board finds that even if there arguably is any deficiency 
in the notice to the Veteran regarding his claims for service 
connection for pericarditis and for hypertension on the basis 
of aggravation of a pre-existing disability, it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post- decisional documents for concluding adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the appellant, 
the Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless.)

In this regard, the Board finds that the presumption of 
prejudice on VA's part has been rebutted: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions as well 
as the communications provided to him by VA, it is reasonable 
to expect he understands what is needed to prevail. See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Specifically, testimony provided by the Veteran and his 
representative during the July 2007 hearing, clearly show 
that each were aware of the criteria to establish service 
connection for a pre-existing disability, on the basis of 
aggravation.  

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records and the reports of a January 2009 VA heart 
examination. Also of record and considered in connection with 
the appeal is the transcript of the July 2005 hearing before 
RO personnel and the July 2007 Board hearing, as well as 
various written statements provided by the Veteran as well as 
by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

Pre-active service private medical records reflect that in 
March 1996 the Veteran was diagnoses with post-viral 
pericarditis with tamponade and a new onset of atrial 
fibrillation.  An October 1999 letter from the Veteran's 
private physician indicates that the Veteran was under care 
for a cardiac condition.  

A February 2002 Army National Guard physical examination 
report reflects that the Veteran was assessed with 
fibrillation, stable, but the Veteran reportedly has symptoms 
with excessive physical activity.  His blood pressure was 
130/88.  In a contemporaneous self-report of medical history, 
the Veteran indicated that he had a medical history of heart 
trouble and high or low blood pressure.  The examiner noted 
that the Veteran had a history of pericarditis in 1996 and 
was followed by a cardiologist for afibrillation.  

A February 2003 STR, apparently at the time of entry into 
active duty, reflects that the Veteran had a history of 
atrial fibrillation and was on medication.  In addition, it 
was noted that the Veteran had high blood pressure and was 
currently taking Norvasc. 

In a February 2003 letter, the Veteran's private cardiologist 
stated that he saw the Veteran primarily for paroxysmal 
atrial fibrillation which had recently been very well 
controlled with medication.  His blood pressure was 136/84. 

In light of the above, the Board finds that the pre-active 
service treatment records (STRs) and the STRs on entrance 
into active duty, clearly and unmistakably show that the 
Veteran suffered from pericarditis and paroxysmal atrial 
fibrillation and hypertension prior to his period of active 
service.  This appears to have been noted at the time of 
entry onto active duty.  As such, there is no presumption of 
soundness as the pathology was noted at the entry into active 
duty.

As to the question of aggravation, a December 2003 service 
physical examination report shows that the Veteran's blood 
pressure readings were 132/90; 124/88, and 132/94.  He was 
assessed with afibrillation - stable, and hypertension, 
uncontrolled.  

In December 2003, the Veteran underwent a private 
comprehensive consultation in which the physician reported 
that the Veteran's past medical history included pericarditis 
with pericardial effusion and tamponade in 1995, atrial 
fibrillation paroxysmal, hypertension, and anxiety.  The 
assessment was that the Veteran had paroxysmal atrial 
fibrillation of several years duration and that the Veteran 
was symptomatic from the disease.

A February 2004 physical evaluation board (PEB) found that 
the Veteran had a history of pericarditis in April 1996 with 
subsequent onset of paroxysmal atrial fibrillation.  The 
Veteran presently had recurrent atrial fibrillation requiring 
medical control.  The PEB determined that this condition 
existed prior to entry on active duty and had not been 
permanently aggravated.  

The Veteran underwent a VA heart examination in January 2009.  
The examiner noted a review of the claims file and included 
excerpts from pertinent medical records associated with the 
claim file, to include those noted above, in his report. The 
Veteran stated that while he as in Iraq, around June 2003, he 
initially did well, but subsequently had recurrent episodes 
of atrial fibrillation.  The Veteran attributed his recurrent 
atrial fibrillation at that time to a need to use caffeine in 
beverages to stay awake, stress, battle fatigue, and an 
inability to check his Digoxin blood levels.

The VA examiner determined that the Veteran had viral 
pericarditis with pericardial effusion in 1996 complicated by 
atrial fibrillation after pericardial fluid drainage and 
subsequent recurrent paroxysmal atrial fibrillation status 
post treatment with cardioversion and medication. The Veteran 
was afforded a comprehensive physical examination, to include 
diagnostic testing.  Based on the review of the claims file 
and examination of the Veteran, the VA examiner opined that 
it was not likely that the Veteran's condition of paroxysmal 
atrial fibrillation was aggravated during his military 
service and it is likely that its symptomatic presence during 
service resulted from the normal progression of this 
condition.  With regard to hypertension, the VA examiner 
noted that such disability was diagnosed in 2003, prior to 
the Veteran's deployment to Iraq and was currently controlled 
on mediations.  Based on the review of the claims file and 
examination of the Veteran, the VA examiner opined that it 
was not likely that the Veteran's condition of hypertension 
was aggravated during his military service and it is likely 
that its symptomatic presence during service resulted from 
the normal progression of this condition    

After a review of the claims file, the Board finds that there 
is no medical indication that the Veteran's pericarditis with 
paroxysmal atrial fibrillation and hypertension was 
aggravated by service.  Moreover, the only medical opinion 
that explicitly addresses the etiology of these currently 
diagnosed disabilities weighs against the claim of 
aggravation, as reflected in the January 2009 VA heart 
examination report.  Furthermore, it is noted this conclusion 
is consistent with the PEB findings recorded during service.  
There is no competent opinion to the contrary.

In this regard, as the January 2009 VA examiner explained his 
opinion based on his review of the Veteran's claims file, 
service treatment records, and a very detailed January 2009 
VA heart examination report, the Board finds that this 
opinion-which weighs against any finding of in-service 
incurrence or aggravation-is probative of the medical nexus 
question.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
As noted, this is consistent with the PEB findings in 
service.  Significantly, neither the Veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any contrary medical opinion to support the 
Veteran's claim that his currently diagnosed pericarditis 
with paroxysmal atrial fibrillation and hypertension are, in 
fact, medically related to service-on the basis of in-
service aggravation.

In addition to the medical evidence, the Board has carefully 
considered the written statements and testimony of the 
Veteran (and those provided, on his behalf, by his 
representative) indicating that his current pericarditis with 
paroxysmal atrial fibrillation and hypertension were 
aggravated by service.  The Board notes that a layperson is 
competent to report on matters observed or within his or her 
personal See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, to whatever extent the Veteran-and his 
representative, through arguments made on the Veteran's 
behalf-attempt to support the claim on the basis of 
assertions, alone, the Board points out that matter the 
matter of etiology (or medical relationship) upon which this 
case turns is a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 
(1994).  As laypersons not shown to have appropriate medical 
training and expertise to competently render a probative 
(i.e., persuasive) opinion on a medical matter, none of the 
above individuals can provide persuasive evidence on the 
medical nexus question.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection for pericarditis with paroxysmal 
atrial fibrillation and for hypertension must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the only competent opinion on the question of medical 
nexus weighs against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Increased Rating

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2008).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126; see also, Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In a June 2004 rating decision, the RO granted service 
connection and assigned an initial noncompensable (0 percent 
rating) for acid reflux, pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7399-7346 (2008).  As there is no Diagnostic 
Code for acid reflux, the RO has rated this disability 
analogous to hiatal hernia under Diagnostic Code 7346.  The 
Board notes that when an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.

Under Diagnostic Code 7346, a 30 percent rating is warranted 
for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
warranted when there are two or more of the symptoms for the 
30 percent evaluation of less severity.  See 38 C.F.R. § 
4.114, Diagnostic Code 7346 (2008).

In every instance where the schedule does not provide a 
noncompensable rating for a diagnostic code, a noncompensable 
rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2008).

When examined by the VA in April 2004, it was noted that the 
Veteran had gastrointestinal complaints, but at the time they 
were controlled on medication.  He did indicate that if he 
stopped the medication he had a return of the symptoms.

During a July 2005 RO hearing, the Veteran testified that he 
had ongoing heartburn, that there had been times when he had 
thrown up, and that his acid reflux caused a pain when he 
tried to do any activities - such as swimming.  He also 
testified that he suffered with regurgitation 

In an October 2005 letter, S.K.V., M.D., stated that the 
Veteran reported heartburn, epigastric pain, and occasional 
rectal bleeding and diarrhea.  He denied any weight loss.  He 
had been taking Nexium and his symptoms were not controlled.  
He did not have any difficulty swallowing.  The diarrhea was 
described as infrequent.
 
A December 2005 Lawrence & Memorial Hospital record reflects 
that the Veteran complained of persistent heartburn on a 
daily basis.  He stated that various medications he had taken 
did not control his symptoms.  He denied any difficulty 
swallowing.  He had occasional nausea and vomiting.  He 
denied any hematemesis or melena and denied recent weight 
loss.  He had occasional changes in bowels in the form of 
occasional diarrhea for a day.  The Veteran underwent an 
upper endoscopy and the diagnosis was that there was a 
polypoid swelling in the middle of a Barrett's-looking mucosa 
in the lower end of the esophagus.  The Veteran seemed to 
have a one centimeter in size hiatal hernia and also erosion 
in the distal stomach.  No stricture and no ulcers were seen.

During the July 2007 Board hearing, the Veteran's 
representative asserted that the Veteran had episodes of 
dyspepsia, regurgitation, and shoulder pain, and that this 
should be sufficient for a 30 percent rating under DC 7346.  
The Veteran testified to having constant pain that restricted 
him from regular activities, such as going up a flight of 
stairs.  He complained of being short-winded and having a 
decreased appetite.  The Veteran denied being anemic.  The 
Veteran stated that he took Nexium twice a day for his 
service-connected acid reflux and that he really had to watch 
what he ate.  

A January 2009 VA examination report reflects that the 
Veteran did not report symptoms of nausea, vomiting, cough, 
sore throat, hematemesis, melena, constipation, or diarrhea.  
The Veteran complained of exacerbations of gastroesophageal 
reflux disorder (GERD) symptoms of substernal chest burning 
occurring about one to three times per month with rare 
regurgitation.  He described generally having daily symptoms 
of low grade substernal chest dull pressure.  An esophagram 
was performed.  The impression was poor esophageal motility, 
severe grade 3 GERD, and a small hiatal hernia was present.   

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2007).  See also 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

In light of all the foregoing, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that the 
Veteran's disability picture more nearly approximates the 
criteria for a higher 10 percent rating under Diagnostic Code 
7346, but no more.

In this regard, the evidence indicates that the Veteran 
suffers from more than two of the symptoms as required by the 
10 percent evaluation (namely recurrent heartburn, and 
regurgitation, substernal chest burning, and low grade 
substernal chest dull pressure).  However, the record as a 
whole does not show persistent symptoms that are productive 
of considerable impairment of health that equal or more 
nearly approximate the criteria for a 30 percent rating at 
any time since the effective date of service connection.  
While the Veteran subjectively reported difficulty with 
climbing stairs there is nothing in the clinical records 
suggesting impairment of health or restriction of activities 
or other more severe symptoms.   Hence, the criteria for the 
next higher rating for the Veteran's service-connected acid 
reflux have not been met any point since the effective date 
of the grant of service connection, such that there is no 
basis for staged rating in excess of 10 percent, pursuant to 
Fenderson.  Therefore, the Board finds that evidence supports 
an initial disability rating of 10 percent, and no more, for 
the Veteran's service-connected acid reflux.  38 U.S.C.A. § 
5107(b).





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for pericarditis with paroxysmal atrial 
fibrillation is denied.

Service connection for hypertension is denied.

An initial 10 percent rating, but no more, for acid reflux is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


